DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al US 2006/0130649.
	Regarding claim 1, Jain et al discloses a system comprising: a process chamber that uses xenon and/or krypton; and a recovery unit in fluid communication with the process chamber, wherein the recovery unit includes: a mixture tank in fluid communication with the process chamber via a gas exhaust line; a first column in fluid communication with the mixture tank; a second column in fluid communication with the mixture tank; a first storage tank in fluid communication with the first column and the process chamber; a second storage tank in fluid communication with the second column and the process chamber; a first gas supply line connecting the first storage tank to the process chamber; a second gas supply line connecting the second storage tank to the process chamber; a first loopback line connecting the first gas supply line to the gas exhaust line; and a second loopback line connecting the second gas supply line to the exhaust line. See FIG. 6-11 and paragraphs [0056]-[0066].

	Regarding claim 2, Jain et al discloses wherein the gas exhaust line includes a vacuum pump. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 3, Jain et al discloses a compressor pump in fluid communication with the mixture tank, the first column, and the second column. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 4, Jain et al discloses wherein the recovery unit uses at least one of pressure swing adsorption, vacuum swing adsorption, temperature swing adsorption, cryogenic distillation, or membrane separation. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 5, Jain et al discloses wherein the recovery unit is a closed loop system with the process chamber. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 6, Jain et al discloses a plurality of the process chambers in fluid communication with the gas exhaust line, the first gas supply line, and the second gas supply line, wherein each of the process chambers operates at a different gas supply flow rate. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 7, Jain et al discloses a method comprising: processing a semiconductor wafer in a process chamber with a process gas, wherein the process gas includes a rare gas and buffer gas; pumping the process gas from the process chamber to a mixture tank via a gas exhaust line; pumping the process gas from the mixture tank to a first column and a second column; separating the process gas in the first column and the second column; transporting the buffer gas from the first column to a first storage tank; transporting the rare gas from the second column to a second storage tank; and transporting the buffer gas from the first storage tank and the rare gas from the second storage tank to the process chamber. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 8, Jain et al discloses wherein the rare gas includes at least one of xenon or krypton, and wherein the buffer gas includes at least one of argon, neon, oxygen, nitrogen, or hydrogen. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 9, Jain et al discloses diverting at least some of the rare gas from the second gas supply line to the gas exhaust line instead of the process chamber. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 10, Jain et al discloses diverting at least some of the buffer gas from the first gas supply line to the gas exhaust line instead of the process chamber. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 11, Jain et al discloses pumping the process gas from the process chamber to the mixture tank uses a vacuum pump, and wherein pumping the process gas from the mixture tank to the first column and the second column uses a compressor pump. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 12, Jain et al discloses wherein the separating uses at least one of pressure swing adsorption, vacuum swing adsorption, temperature swing adsorption, cryogenic distillation, or membrane separation. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 13, Jain et al discloses wherein the method is performed in a closed system. See FIG. 6-11 and paragraphs [0056]-[0066].

Regarding claim 14, Jain et al discloses wherein transporting the rare gas from the second storage tank is at a variable flow rate while the separating operates at a constant flow condition. See FIG. 6-11 and paragraphs [0056]-[0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747